

113 S1986 IS: Streamlining Services for Older Veterans Act
U.S. Senate
2014-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1986IN THE SENATE OF THE UNITED STATESFebruary 3, 2014Mr. Manchin (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Older Americans Act of 1965 to provide for
		  outreach, and coordination of services, to veterans.1.Short
			 titleThis Act may be cited as
			 the Streamlining Services for Older
			 Veterans Act.2.Outreach and
			 coordination of services to veterans(a)DefinitionSection
			 102 of the Older Americans Act of 1965 (42 U.S.C. 3002) is amended—(1)in paragraph
			 (24)—(A)in subparagraph
			 (B), by striking and at the end;(B)in subparagraph
			 (C), by striking the period and inserting ; and; and(C)by adding at the
			 end the following:(D)status as a
				veteran.;
				and(2)by adding at the
			 end the following:(55)The term
				veteran has the meaning given the term in section 101 of title 38,
				United States
				Code..(b)Area
			 planSection 306(a) of the Older Americans Act of 1965 (42 U.S.C.
			 3026(a)) is amended—(1)in paragraph
			 (16), by striking and at the end;(2)in paragraph
			 (17), by striking the period and inserting ; and; and(3)by adding at the
			 end the following:(18)include
				information describing—(A)how the area
				agency on aging will engage in outreach to veterans who are eligible for
				services under this Act; and(B)effective and
				efficient procedures for the coordination of services provided under this Act
				with services provided to veterans by the Department of Veterans Affairs and
				other
				providers..(c)State
			 planSection 307(a) of the Older Americans Act of 1965 (42 U.S.C.
			 3027(a)) is amended by adding at the end the following:(31)The plan shall
				include information describing—(A)how the State
				agency will engage in outreach to veterans who are eligible for services under
				this Act; and(B)effective and
				efficient procedures for the coordination of services provided under this Act
				with services provided to veterans by the Department of Veterans Affairs and
				other
				providers..